
	
		I
		112th CONGRESS
		1st Session
		H. R. 1265
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Gerlach (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the 15-year recovery period for qualified leasehold improvement
		  property, qualified restaurant property, and qualified retail improvement
		  property.
	
	
		1.Permanent extension of
			 treatment of qualified leasehold improvement property as 15-year property for
			 purposes of depreciation deduction
			(a)In
			 generalClause (iv) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by
			 striking placed in service before January 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			2.Permanent
			 extension of treatment of qualified restaurant property as 15-year property for
			 purposes of depreciation deduction
			(a)In
			 generalClause (v) of section
			 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking
			 placed in service before January 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			3.Permanent
			 extension of treatment of qualified retail improvement property as 15-year
			 property for purposes of depreciation deduction
			(a)In
			 generalClause (ix) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by
			 striking , and before January 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			
